On motion of the prosecution the appeal in this case from the Justice Court was dismissed in the County Court. The recognizance for appeal to this court recites that appellant was convicted in the County Court. It should have recited the dismissal of his appeal. There are two grounds in this character of case which can attach the jurisdiction of the court on appeal: first, where the fine imposed in the County Court shall exceed $100 exclusive of cost; second, where the appeal from the Justice Court to the County Court has been dismissed in the latter court. These grounds are entirely distinct from each other. The recognizance, to be valid, must recite one of said grounds, and it must set forth the true one, as manifested by the record. The recognizance recites a conviction in the County Court, whereas in truth and in fact the record shows a dismissal of the appeal in the said court.
The appeal is dismissed.
Dismissed.
Judges all present and concurring.